        Case 1:01-cv-01357-RCL Document 810-1 Filed 05/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOHN DOE I, et al.,                                )
                                                   )
               Plaintiffs,                         ) Civil Action No. 01-1357 (RCL/AK)
                                                   )
v.                                                 )
                                                   )
EXXON MOBIL CORPORATION, et al.,                   )
                                                   )
               Defendants.                         )
                                                   )

                                       PROPOSED ORDER

       Upon consideration of the parties’ Joint Motion to Modify the Schedule Relating to Mr.

Devor’s Deposition and Rebuttal Report (if any), IT IS HEREBY ORDERED that the pretrial

schedule (Dkt. 685), is modified as follows:

       1.      The parties may proceed with the deposition of Mr. Devor on June 16, 2021 and

Mr. Devor’s rebuttal report, if any, shall be filed on June 21, 2021.

       2.      All other dates on the schedule are unchanged. Plaintiffs’ other expert rebuttal

reports shall be due on June 14, 2021 and the close of all discovery is the same date. Motions for

summary judgment shall be due 45 days from that date (i.e., July 29, 2021), and the ensuing

dates in the schedule are unchanged.

       SO ORDERED.



       Dated: ___________________



                                                      ______________________________
                                                          HON. ROYCE C. LAMBERTH
                                                          United States District Judge
